ALLOWABILITY NOTICE
	Applicant’s response, dated 5/4/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a light-producing assembly for a spotlight for illuminating film, studio, stage, event and/or theater surroundings, comprising: a carrier, on which an LED arrangement with a multiplicity of LEDs is arranged, wherein the LEDs comprise LEDs with N>2 different color types and any number of LEDs is provided for each of the N color types, and wherein a footprint side of one of each of the LEDs faces a carrier front side, wherein the carrier is embodied as a single layer circuit board; a line system for supplying power to the LEDs, comprising a multiplicity of lines with N line types, wherein lines of different line types cross in crossing regions and the crossing regions lie outside of a vertical projection surface of the footprint sides on the carrier front side in a vertical plan view of the carrier front side; and an optical unit coupled to the LED arrangement, said optical unit spanning the totality of the LEDs and being embodied to receive and form the light emanating from each of the LEDs.
The closest prior art, Lys [US 6340868] teaches a light producing assembly with different types of LEDs, while Makanoeich [US 2018/0286841] teaches specific line crossing configurations of such a layout. Neither teaches a single layer PCB and further, combination with another reference to include a single layer PCB would be improper [see applicant’s remarks, dated 5/4/21, which examiner incorporates herein and deems persuasive]. No other cited art cures such a deficiency. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875